Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara et al. (JP2003-36723).

With regard to claim 1,
Nishihara et al. disclose an ultraviolet irradiation apparatus comprising: a first electrode block (lower 7, figure 1) and a second electrode block (corresponding upper 7 (unnumbered), figure 1) located apart from each other in a first direction (see figure 1) or located in an electrically-insulated state in the first direction; a recessed groove (8) formed on a side surface of each of the first electrode block and the second electrode block extending in the first direction; a first discharge lamp (2) including an excimer lamp (Ar, Kr, Xe, paragraph 22), partially fitted into the recessed grooves formed in both the first electrode block and the second electrode block (see figure 1), and located across the first electrode block and the second electrode block extending in the first direction; a power supply part (6)for supplying electrical power to the first discharge lamp; a first current-carrying member (extending down from 6) that electrically connects the first electrode block and the power supply part; a second current-carrying member (extending up from 6) capable of electrically connecting the second electrode 
With regard to claim 2,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 1, wherein the first electrode block and the second electrode block are made of a metallic member having reflective properties for the light emitted from the first discharge lamp (paragraph 24).
With regard to claim 4,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 1, wherein each of the first electrode block and the second electrode block has the recessed grooves formed in two or more positions apart from each other when viewed from the first direction, and a number of the first discharge lamps corresponds to a number of the recessed grooves formed in each of the first electrode block and the second electrode block (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (JP2003-36723).
With regard to claim 3,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 1, wherein and a first wire (extending down from 6) connecting to the power supply part, and the second current-carrying member includes a second wire (extending up from 6) connecting to the power supply part. While Nishihara et al. do not disclose the first and second screw members, connecting wire members (as in Nishihara et al.) with respective screw members was well known to and widely practiced by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to try to incorporate into the apparatus of Nishihara et al. in order to mechanically fix the wire members while maintaining conductivity.
With regard to claim 5,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 1, further comprising a second discharge lamp having a lower starting voltage than the first discharge lamp (different gases, paragraph 22), wherein each of the first electrode block and the second electrode block has the recessed grooves formed in two or more positions apart from each other when viewed from the first direction, and a number of the recessed grooves formed in each of 
With regard to claim 6,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 5, wherein the number of the first discharge lamps capable of being selected to be equal to or larger than the number of the second discharge lamps. The obviousness of the incorporation of the concept of multiple different lamps was addressed in the rejection of claim 5.
With regard to claim 7,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 5, wherein the first discharge lamp includes a tubular body filled with a first discharge gas capable of emitting ultraviolet light, and the second discharge lamp includes a tubular body filled with a second discharge gas capable of emitting visible light (see paragraph 22). The obviousness of the incorporation of the concept of multiple different lamps was addressed in the rejection of claim 5.
With regard to claim 8,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 7, wherein the first discharge gas contains Kr and Cl, and the second discharge gas contains Ne 
With regard to claim 9,
Nishihara et al. disclose the ultraviolet irradiation apparatus according to claim 1, further comprising a lamp holder (1) that houses the first electrode block, the second electrode block, and the first discharge lamp (see figure 1), and has the light irradiation window (10) formed in part thereof. While Nishihara et al. do not specify the power supply, a battery, a voltage transforming component connected thereto and respective housings were well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to try to incorporate into the apparatus of Nishihara et al. in order to provide power to the light emitting elements and protect the respective elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2007/0296327, 2007/0159051, 20070132361, 2006/0164830, 5514934 CN214012899.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879